Order denying defendants’ motion to dismiss the complaint for lack of proseention reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Plaintiff failed to excuse satisfactorily its extreme delay in bringing the ease to trial. The appeal from the order denying defendants’ motion for reargument of above motion and the appeal from the order denying their motion to Strike the ease from the Trial Term calendar are dismissed, without costs. Lazansky, P, J., Young, Hagarty, Scudder and Davis, JJ., concur.